—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered March 25, 1999, convicting him of attempted murder in the second degree, robbery in the first degree, criminal possession of a controlled substance in the fifth degree, criminal possession of a weapon in the second degree, robbery in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, under Indictment No. 2612/97, and imposing sentence, and (2) a judgment of the same court, also rendered March 25, 1999, convicting him of robbery in the first degree (three counts), upon his plea of guilty, under Indictment No. 3629/97, and imposing sentence.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contentions, the trial court’s refusal to give a missing witness charge in connection with the People’s failure to call witnesses known as “Nyomi” and “J-Rock” was proper. Nothing in the record indicates that the testimony of those missing witnesses would have been any different from that of the complaining witness and the two police officers, and therefore, such testimony would have been cumulative (see, People v Porter, 110 AD2d 662; People v Tate, 199 AD2d 291; People v Jie Mei Chen, 271 AD2d 697). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.